Citation Nr: 1510090	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to February 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in White River Junction, Vermont.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran sustained a traumatic brain injury (TBI) following an assault in service. 

2.  The Veteran presently experiences residual symptoms of his in-service TBI. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for residuals of a traumatic brain injury.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for residuals of a traumatic brain injury because the disability originated while he was serving on active duty.  His February 1975 pre-induction examination was negative for any head or neurologic abnormalities.  The evidence indicates he received sutures to his scalp after being hit in the head with a bottle at his barracks in August 1975.  The record does not show he underwent assessment for a traumatic brain injury at that time.  The Veteran reported has reported experiencing headaches since the injury and self-medicating for the headaches.  

During a September 2009 polytrauma workup, the examiner stated the Veteran "may well have had a TBI in 1975."

The Veteran underwent a VA examination in February 2010.  In the course of her examination, the Nurse Practitioner determined the Veteran did not have a TBI associated with symptoms of headaches and memory problems.  The examiner reasoned the event occurred 35 years ago, and since that time, medical records are silent for post-concussive symptoms such as headaches.  Initially, the Board notes a Veterans Benefits Administration's Training Letter dated in January 2009 indicates initial TBI assessments must be performed by specialists in Physiatry, Neurology, Neurosurgery, or Psychiatry.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  Additionally, the examiner's rationale is unsupported by both the record and the Veteran's credible lay statements.  More specifically, the Veteran has reported experiencing headaches since he was struck by a stein in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
 
The Veteran underwent a neurological assessment in November 2013 by a neurology resident, which was cosigned by the chief of neurology at the White River Junction VA Medical Center (VAMC).  During the assessment, the Vet stated he had been experiencing right temporal headaches since being struck in the head with a beer stein in service.  The assessment was right-sided headaches, status post TBI.  The Veteran's treating clinician subsequently concurred with this assessment in a December 2013 note. 

Based on the foregoing, the Board concludes that the Veteran incurred a TBI in service and currently has residuals of the TBI.  Service treatment records indicate that the Veteran sustained a laceration of the right side of his head from being hit with a bottle in August 1975.  The Veteran's treating clinicians, to include three neurological specialist, have determined the Veteran sustained a TBI at that time.  They have also determined the Veteran's current headaches are consequentially associated with his in-service TBI.  Conversely, the VA examiner has indicated the Veteran does not presently experience residuals of a TBI.  The Board finds the Veteran competently and credibly reported that he has had chronic headaches ever since his head injury on active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that the February 2010 VA examiner found the Veteran's claimed residuals to be unrelated to his head injury in service; however, as noted above, the examiner lacked the proper credentials to conduct this examination and her rationale was contradicted by other evidence of record.  Moreover, the Veteran's treating VA clinicians have determined the current disability is consistent with the reports by the Veteran.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's residuals of a TBI.


						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a traumatic brain injury is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


